Name: Commission Regulation (EEC) No 1519/88 of 31 May 1988 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 88 Official Journal of the European Communities No L 135/61 COMMISSION REGULATION (EEC) No 1519/88 of 31 May 1988 altering the export refunds on cereals and on wheat or rye flour, groats and meal to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the fifth subparagraph of Article 16(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 1438/88 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 1438/88 HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products' listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1438/88 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member MdtCS. Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29. 4. 1988 . 0 OJ No L 131 , 27. 5. 1988, p. 65. No L 135/62 Official Journal of the European Communities 1 . 6 . 8 « ANNEX to the Commission Regulation of 31 May 1988 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund 0709 90 60 000 0712 90 19 000 1001 10 10 000 1001 10 90 000 1001 90 91 000 1001 90 99 000 1002 00 00 000 1003 00 10 000 1003 00 90 000 1004 00 10 000 1004 00 90 000 1005 10 90 000 1005 90 00 000 1007 00 90 000 1008 20 00 000 1101 00 00 110 1101 00 00 120 1101 00 00 130 1101 00 00 150 1101 00 00 170 1101 00 00 180 1101 00 00 190 1101 00 00 900 1102 10 00 100 110210 00 200 1102 10 00 300 1102 10 00 500 1102 10 00 900 1103 11 10 100 1103 11 10 200 1103 11 10 500 1103 11 10 900 1103 11 90 100 1103 11 90 900 01 04 05 07 02 01 03 02 03 02 06 01 03 02 01 03 02 01 01 01 01 01 ­ 01 01 01 01 01 01 01 01 01 01 80,00 30,00 (2) 25,00 (2) 24,00 (2) 20,00 (2) 80,00 85,00 25,00 85,00 25,00 85,00 80,00 85,00 25,00 50,00 108,00 0 100,00 100,00 90,00 80,00 70,00 60,00 100,00 100,00 100,00 100,00 200,00 185,00 155,00 140,00 100,00 1 . 6. 88 Official Journal of the European Communities No L 135/63 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, v 03 Switzerland, Austria and Liechtenstein, 04 Zones II and III, 05 Algeria, 06 Zone II (b), 07 Tunisia, ) J11 ® refund can °ot be granted if the quality of durum wheat exported corresponds to less than the quality defined in paragraph 2 of Article 2 of Regulation (EEC) No 1569/77 with the exception of impurities constituted y grain (other than mottled grains and grains affected with fusariosis) ; 7 % maximum of which 5 % of soft wheat or other cereals. NR  fnes defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 296/88 (OJ No L 30, 2. 2. 1988). The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 as amended.